DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 06/24/2022. Claim(s) 15 is canceled. Claim(s) 1, 5, 8 & 12 are amended. Claim(s) 1-14 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant filed amendment(s) to claims on 06/24/2022 to remedy the rejection(s). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim(s) 7 & 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3-5, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olofsson et al. (US 2014/0036913 A1) and further in view of Farkas (US 2012/0281524 A1).
Re Claim 1 & 8, Olofsson teaches a node in a network comprising: 
at least one processor in data communication with a memory storing processor executable code for configuring the at least one processor to: 
querying nodes in the network to identify a tree structure; (Olofsson; FIG. 1-6; ¶ [0047]-[0067]; Querying nodes to identify a tree structure.) 
receive a data packet for routing within the network; (Olofsson; FIG. 1; ¶ [0014], [0024]-[0030]; The routing of packets in a network.) 
determine if the data packet includes an artifice indicating that the data packet is intended for one of upstream or downstream routing within the network; (Olofsson; FIG. 1-6; ¶ [0053]-[0070]; The system determine the routing of a packet, upstream or downstream.) 
if the data packet includes an artifice, determine if the data packet is being routed contrary to the indicated upstream or downstream routing with respect to one of the plurality of shortest path trees; and (Olofsson; FIG. 1-6; ¶ [0053]-[0070]; Data packet includes headers (artifice) that determine the routing with respect to the shortest path.) 
restrict routing to only nodes that match the indicated upstream or downstream routing. (Olofsson; FIG. 1-6; ¶ [0053]-[0070]; Routing the packet to nodes either upstream or downstream.) 
Olofsson does not explicitly suggest build a unidirectional tree structure rooted at a predefined location in the network based on the tree structure; build a plurality of shortest path trees to each node in the network; 
However, in analogous art, Farkas teaches build a unidirectional tree structure rooted at a predefined location in the network based on the tree structure; (Farkas; FIG. 1-14; ¶ [0004]-[0011], [0118]-[0122]; The embodiment(s) detail comparable methodology that details the designing of a tree structure.) 
build a plurality of shortest path trees to each node in the network; (Farkas; FIG. 1-14; ¶ [0015]-[0017], [0040]-[0042];The system creates a shortest path between nodes.) 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Olofsson in view of Farkas to build a tree structure for the reasons of creating a system that implements trees and paths for the forwarding of data in a network. (Farkas Abstract) 

Re Claim 3 & 10, Olofsson-Farkas discloses the node of Claim 1, wherein the artifice comprises a flag in a link address. (Olofsson; FIG. 3; ¶ [0025]-[0027]; An address associated with the node in the data packet.) 

Re Claim 4 & 11, Olofsson-Farkas discloses the node of Claim 1, wherein the artifice comprises a flag in an IP address. (Olofsson; FIG. 3; ¶ [0025]-[0027], [0142]; A network address associated with the node in the data packet.)

Re Claim 5 & 12, Olofsson-Farkas discloses the node of Claim 1, wherein the tree structure is defined according to one of PIM-SM, PIM-DM, or PIM-Bidirectional. (Olofsson; FIG. 1; Summary, ¶ [0033]; PIM Bidirectional.) 

Claim(s) 2 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Olofsson et al. (US 2014/0036913 A1), in view of Farkas (US 2012/0281524 A1) and further in view of Kwan (US 10,560,322 B1).
Re Claim 2 & 9, Olofsson discloses the node of Claim 1, yet does not explicitly suggest wherein the artifice comprises a flag in a link header.  
However, in analogous art, Kwan teaches wherein the artifice comprises a flag in a link header. (Kwan; FIG. 4-8; Col. 9 Ln. 18 – Col. 10 Ln. 38; A flag set in a node link header.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olofsson-Farkas in view of Kwan to incorporate a link header for the reasons of providing information for a link device node in a network. (Kwan Col. 9 Ln. 18 – Col. 10 Ln. 38) 

Claim(s) 6 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Olofsson et al. (US 2014/0036913 A1), in view of Farkas (US 2012/0281524 A1) and further in view of Leiba et al. (US 2016/0277209 A1). 
Re Claim 6 & 13, Olofsson-Farkas discloses the node of Claim 1, yet does not explicitly suggest wherein the at least one processor is further configured to: if the data packet does not include an artifice, determine a directionality of the data packet within the tree structure; and include an artifice in the data packet indicating the directionality
However, in analogous art, Leiba teaches wherein the at least one processor is further configured to: 
if the data packet does not include an artifice, determine a directionality of the data packet within the tree structure; and (Leiba; FIG. 1; ¶ [0052]- [0055], [0101]- [0109]; The embodiment(s) detail determining the direction of data packet sent between nodes in a tree structure.) 
include an artifice in the data packet indicating the directionality. (Leiba; FIG. 1-2; ¶ [0052]- [0055], [0101]- [0109]; Including direction data with associated packet data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olofsson-Farkas in view of Leiba to determine the direction of packets in a nodal network for the reasons of creating a fault tolerant communication system. (Leiba Abstract)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443